Citation Nr: 0614942	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  00-24 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected toxic psychosis with headaches, currently evaluated 
as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1972 to January 1975.

Service connection for toxic psychosis was granted in an 
April 1981 rating decision.  A 50 percent disability rating 
was assigned.

In March 1999, the veteran filed a claim of entitlement to an 
increased disability rating for the service-connected toxic 
psychosis.  This matter comes to the Board of Veterans' 
Appeals (the Board) on appeal of a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (the RO) in which the RO 
denied the veteran's claim of entitlement to an increased 
disability rating for service-connected toxic psychosis with 
headaches.  

The veteran testified before a decision review officer (DRO) 
at a personal hearing which was conducted at the Indianapolis 
RO in February 2001, the transcript of which is associated 
with the veteran's VA claims folder.  In an October 2001 
SSOC, the DRO continued the RO's September 1999 findings. 

In May 2004, the Board requested that an independent medical 
expert (IME) provide a medical opinion on an unresolved and 
complex medical matter in the case.  In August 2004, the 
Board received the requested IME opinion.  The Board then 
remanded the claim for additional procedural development in 
February 2005.  
The case has been returned to the Board for further appellate 
proceedings.  



Issues not on appeal

One issue previously on appeal, entitlement to an earlier 
effective date for the grant of service connection for toxic 
psychosis, was granted by the Board in February 2005.  The RO 
effectuated the Board's findings in a November 2005 rating 
decision.  Since the claim was granted, the appeal as to that 
issue has become moot.  

The veteran's attorney has submitted numerous arguments and 
private medical records indicating that the veteran's current 
psychiatric condition is not toxic psychosis, but is instead 
another psychiatric disorder, namely schizophrenia.  
It therefore appears that he is raising a claim for 
entitlement to service connection for an acquired psychiatric 
disorder other than toxic psychosis.  That issue has not yet 
been addressed by the RO, and it is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

By letter from the RO dated March 10, 2006, the veteran 
through his attorney was informed that his claims folder was 
being returned to the Board.  He was further informed that he 
could submit additional evidence or information directly to 
the Board.  See 38 C.F.R. § 20.1304 (2005).

By letter dated April 6, 2006, the veteran's attorney 
communicated to the Board the veteran's desire to participate 
in a hearing before a Veterans Law Judge.  
The attorney stated that the veteran should be scheduled 
"for either a video-conference hearing or a Travel Board 
hearing, whichever can be scheduled first."

The veteran has a right to a hearing.  See 38 C.F.R. 
§ 20.700(a) (2005).  Accordingly, the case is REMANDED to the 
RO via the AMC for the following action:

Pursuant to the veteran's request, he 
should be scheduled for a hearing at the 
RO. 

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





